Title: From John Adams to Josiah, III Quincy, 21 February 1797
From: Adams, John
To: Quincy, Josiah, III



Dr Sir
Philadelphia Feb: 21 1797—

I received in its time your favor of the 2d and thank you for your clear and satisfactory answer to my Questions.
Pray tell me, entre nous, whether you were one of the Citizens who fraternized with Citizen Adet at Concert Halls, Whether Citizen Lincoln & Citizen Higginson are not a little in the Compunctions for the illegitimate Embraces they gave and received on that day, They seemd to me to be stolen amours at the time.
We may smile a little Sub rosa at these runnings astray of the stolen waters, of our good friends and meritorious character, But it is a serious thing, It is very dangerous for private persons to exhibit these ostentatious feasts to foreign Ambassadors which lead to political Consequences of the first magnitude and embarras the best intention’d government in the world. The enthusiasm of the American People for the French Revolution a thing beyond their knowledge to judge of, and of no importance to their interests or Engagements, has been countenanced in Boston by the best friends of our American Government, and Even by the best newspaper in that Town to the detriment of our public affairs upon many occasions.
This must be in Confidence, you must conceal with great Care my correspondence with you, otherwise it may be turned to the disadvantage of both. I inclosed to Mrs. Adams a power of Attorney to you, if she should have occasion to prosecute some hardy Trespassor she will employ you, So that we shall have business to write about—
I am Sir your most Obt.

John Adams